DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 05/16/2022 (“Amendment”). Claims 1-6, 12, 29-36, 38, and 40 are currently under consideration. The Office acknowledges the amendments to claims 1, 29, and 33. Claims 14-20, 23-26, and 28 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit” in claim 1, “data transmission unit” in claims 1 and 29, and “receiving device” in claims 29 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6, 12, 29-36, 38, and 40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claims 1 and 29, they each recite the molar band as extending between surrounding teeth of the molar. This can be interpreted as including the surrounding teeth and molar of the subject/human in the scope of the claim, which is impermissible. It may be preferable to instead recite that the molar band is configured to extend between the teeth.
Claims 2-6, 12, 30-36, 38, and 40 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, 29, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0106138 (“Beiski”) in view of US Patent Application Publication 2007/0083094 (“Colburn”) and US Patent Application Publication 2011/0172826 (“Amodei”).
Regarding claim 1, Beiski teaches [a] wearable intraoral sensor for continually measuring pH in an oral cavity of a subject (¶¶s 0164 and 0165, device 144 having sensors 185 which measure pH), comprising: a molar band sized to fit around a molar in the oral cavity of the subject (¶¶s 0199-0201 describe a device for controlled specimen sampling attached to a molar band), the molar band extending between surrounding teeth of the molar to encircle the molar (Figs. 7 and 12 show the molar bands 102 encircling the molars); a sensor unit coupled to the molar band, comprising: a transducer configured to measure pH in an oral cavity and transduce the pH measurement to a data signal suitable for transmission (as above, ¶¶s 0164 and 0165 describe a pH sensor. Although Beiski is not explicit that this sensor is coupled to the molar band, it would have been obvious to attach the components associated with device 144 to a molar band instead of under a tooth crown, for the purpose implementing these components less invasively, especially when the user already has braces, and since ¶¶s 0199-0201, 0206, and 0269 acknowledge that sensing devices can be attached to the molar bands); … and a power source operably connected to the transducer (¶ 0160, power source 182) … wherein the wearable intraoral sensor is configured to continually measure pH in the oral cavity (¶ 0165) and to … transmit the data signal intermittently for at least one day (¶¶s 0270, 0271, about one day - also see ¶¶s 0281, 0282).
Beiski does not appear to explicitly teach a data unit transmission operably connected to the transducer and configured to wirelessly transmit the data signal; and the power source operably connected to the data transmission unit; and a housing unit coupled to the molar band and configured to enclose and seal the sensor unit inside the housing unit, and comprising a proton exchange membrane configured to conduct protons into the sensor unit (although ¶¶s 0199-0201, 0206, and 0269 acknowledge that sensing devices can be attached to the molar bands).
Colburn teaches a sensor 10 coupled to a monitor 64 via a wireless interface (¶ 0056). Colburn teaches the sensor comprising a housing unit (Fig. 3, housing 20) sealingly interfacing with biological tissue, thereby sealing the sensor 10 inside the housing (Fig. 3, tissue 28 - also see ¶ 0044, “substantially sealed” and “tissue seal”). The housing unit comprises a proton exchange membrane configured to conduct protons into the sensor unit (¶ 0040 describes dissociated protons traversing the membrane and reaching the sensor).
Amodei teaches incorporating a semi-permeable barrier orally (¶ 0082), the barrier configured to allow molecules or ions to pass through it depending on the concentration of the molecules or solutes on either side (¶ 0218). The barrier may be a proton exchange membrane (¶ 0218).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless communication means in Beiski, as in Colburn, for the purpose of increased convenience (Colburn: ¶ 0056). It also would have been obvious to use a housing unit having a proton exchange membrane to house the sensor device of Beiski (attached to the molar bands as described above), as in Colburn, for the purpose of protecting the teeth by providing a barrier to all molecules/ions except those desired (Amodei: ¶ 0218) while still accomplishing the pH sensing described in Beiski (¶ 0165).
Regarding claim 3, Beiski-Colburn-Amodei teaches all the features with respect to claim 1, as outlined above. Beiski-Colburn-Amodei further teaches wherein the molar band does not interfere with occlusion in the oral cavity (in Beiski, the molar bands do not interfere with the cavity).
Regarding claim 4, Beiski-Colburn-Amodei teaches all the features with respect to claim 1, as outlined above. Beiski-Colburn-Amodei further teaches wherein the transducer comprises an ISFET sensor (Colburn: ¶ 0042, known for use in pH selective membranes).
Regarding claim 5, Beiski-Colburn-Amodei teaches all the features with respect to claim 1, as outlined above. Beiski-Colburn-Amodei further teaches memory configured to store pH measurement data (Beiski: ¶ 0160, memory unit 186 - also see e.g. ¶ 0262).
Regarding claim 6, Beiski-Colburn-Amodei teaches all the features with respect to claim 1, as outlined above. Beiski-Colburn-Amodei further teaches wherein the wearable intraoral sensor is configured to wirelessly transmit the data signal at intermittent intervals (Beiski: Abstract, for the purpose of implementing on-demand functionality).
Regarding claim 12, Beiski-Colburn-Amodei teaches all the features with respect to claim 1, as outlined above. Beiski-Colburn-Amodei further teaches wherein the wearable intraoral sensor is configured to continually measure pH in the oral cavity for at least one week, one month, two months, three months, or six months (Beiski: Abstract, for the purpose of allowing the device to remain implanted for weeks or months).
Regarding claim 29, Beiski teaches [a] system for continually monitoring pH in an oral cavity of a subject, comprising: a wearable intraoral sensor installed on a molar in the oral cavity of the subject (Figs. 9A and 9B, ¶¶s 0164 and 0165, device 144 having sensors 185 which measure pH), comprising a molar band sized to fit around the molar of the subject (¶¶s 0199-0201 describe a device for controlled specimen sampling attached to a molar band), the molar band extending between surrounding teeth of the molar to encircle the molar (Figs. 7 and 12 show the molar bands 102 encircling the molars); a sensor unit coupled to the molar band, comprising: a transducer configured to measure pH in an oral cavity for at least one day (¶¶s 0270, 0271, about one day - also see ¶¶s 0281, 0282), generate pH measurement data (¶ 0165), and transduce the pH measurement to a signal suitable for transmission (as above, ¶¶s 0164 and 0165 describe a pH sensor. Although Beiski is not explicit that this sensor is coupled to or comprises the molar band, it would have been obvious to attach the components associated with device 144 to a molar band instead of under a tooth crown, for the purpose implementing these components less invasively, especially when the user already has braces, and since ¶¶s 0199-0201, 0206, and 0269 acknowledge that sensing devices can be attached to the molar bands); … and a power source operably connected to the transducer (¶ 0160, power source 182) …; and a receiving device external to the oral cavity of the subject and configured to receive the pH measurement data … transmitted from the wearable intraoral sensor (¶ 0163, mobile phone 206, Fig. 13D - also see the Abstract: sampling regiment specified via a personal extracorporeal system - also see ¶¶s 0092, 0093).
Beiski does not appear to explicitly teach a data unit transmission operably connected to the transducer and configured to wirelessly transmit the signal comprising pH measurement data; and the power source operably connected to the data transmission unit; and a housing unit coupled to the molar band, and configured to enclose and seal the sensor unit inside the housing unit, and comprising a proton exchange membrane configured to conduct protons into the sensor unit (although ¶¶s 0199-0201, 0206, and 0269 acknowledge that sensing devices can be attached to the molar bands).
Colburn teaches a sensor 10 coupled to a monitor 64 via a wireless interface (¶ 0056). Colburn teaches the sensor comprising a housing unit (Fig. 3, housing 20) sealingly interfacing with biological tissue, thereby sealing the sensor 10 inside the housing (Fig. 3, tissue 28 - also see ¶ 0044, “substantially sealed” and “tissue seal”). The housing unit comprises a proton exchange membrane configured to conduct protons into the sensor unit (¶ 0040 describes dissociated protons traversing the membrane and reaching the sensor).
Amodei teaches incorporating a semi-permeable barrier orally (¶ 0082), the barrier configured to allow molecules or ions to pass through it depending on the concentration of the molecules or solutes on either side (¶ 0218). The barrier may be a proton exchange membrane (¶ 0218).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless communication means in Beiski, as in Colburn, for the purpose of increased convenience (Colburn: ¶ 0056). It also would have been obvious to use a housing unit having a proton exchange membrane to house the sensor device of Beiski (attached to the molar bands as described above), as in Colburn, for the purpose of protecting the teeth by providing a barrier to all molecules/ions except those desired (Amodei: ¶ 0218) while still accomplishing the pH sensing described in Beiski (¶ 0165).
Regarding claim 30, Beiski-Colburn-Amodei teaches all the features with respect to claim 29, as outlined above. Beiski-Colburn-Amodei further teaches wherein the transducer comprises an ISFET sensor (Colburn: ¶ 0042, known for use in pH selective membranes).
Regarding claim 32, Beiski-Colburn-Amodei teaches all the features with respect to claim 29, as outlined above. Beiski-Colburn-Amodei further teaches wherein the receiving device is a mobile device (Beiski: ¶ 0163, mobile phone 206, Fig. 13D).
Regarding claim 33, Beiski-Colburn-Amodei teaches all the features with respect to claim 29, as outlined above. Beiski-Colburn-Amodei further teaches an application installed on a mobile device (Beiski: ¶ 0163, mobile phone 206, Fig. 13D - an application is necessary for the device to perform its control functions).
Regarding claim 34, Beiski-Colburn-Amodei teaches all the features with respect to claim 33, as outlined above. Beiski-Colburn-Amodei further teaches wherein the application is configured to receive the pH measurement data (Beiski: as suggested by transceiver 188).

Claims 2 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Beiski-Colburn-Amodei in view of non-patent publication Mannoor, Manu S., et al. "Graphene-based wireless bacteria detection on tooth enamel." Nature communications 3.1 (2012): 1-9 (“Mannoor”).
Regarding claim 2, Beiski-Colburn-Amodei teaches all the features with respect to claim 1, as outlined above. Beiski-Colburn-Amodei does not appear to explicitly teach wherein the molar band is configured as an antenna operably connected to the wireless transmission unit.
Mannoor teaches incorporating a sensor and antenna around the circumference of a tooth (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the molar band of Beiski as an antenna, as in Mannoor, for the purpose of conserving space in the design.
Regarding claim 31, Beiski-Colburn-Amodei teaches all the features with respect to claim 29, as outlined above. Beiski-Colburn-Amodei does not appear to explicitly teach wherein the molar band is configured as an antenna operably connected to the wireless transmission unit.
Mannoor teaches incorporating a sensor and antenna around the circumference of a tooth (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the molar band of Beiski as an antenna, as in Mannoor, for the purpose of conserving space in the design.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beiski-Colburn-Amodei in view of US Patent Application Publication 2016/0015321 (“Hashemian”).
Regarding claims 35 and 36, Beiski-Colburn-Amodei teaches all the features with respect to claim 33, as outlined above. Beiski-Colburn-Amodei does not appear to explicitly teach wherein the application is configured to manipulate the pH measurement data, wherein the application is configured to display the pH measurement data or a manipulation thereof on a display of the mobile device.
Hashemian teaches a user device that is able to manipulate pH measurement data and provide an updated visual display (Fig. 6, steps 640, 645, 675, 680).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate and display pH data on the mobile device of the combination, as in Hashemian, for the purpose of making the information more accessible to the user.

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Beiski-Colburn-Amodei in view of US Patent Application Publication 2017/0347953 (“Suri”).
Regarding claims 38 and 40, Beiski-Colburn-Amodei teaches all the features with respect to claim 33, as outlined above. Beiski-Colburn-Amodei does not appear to explicitly teach wherein the application is configured to receive subject identifying information, location information, device type information, or a combination thereof, wherein the application comprises criteria for diagnosing caries disease or diagnosing the risk of developing caries disease.
Suri teaches receiving device type information from a device profile (¶ 0023), and user information from a user profile (¶ 0024). Suri also teaches diagnosing caries disease (¶¶s 0018, 0048, 0049, 0051, determining and/or diagnosing a cavity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain subject identifying information and device information, and then to use the information available to make a diagnosis of caries disease, for the purpose of improving the monitoring of a user’s oral health (Suri: ¶¶s 0004, 0049).

Response to Arguments
Applicant’s arguments filed 05/16/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New rejections under 35 USC 101 are issued as necessitated by amendment. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. There is sufficient motivation to combine Colburn with Beiski because they both deal with the problem of intraoral tissue capture and sensing. The housing in Fig. 3 of Colburn does not have an element that pierces the skin. Rather, it is held against mucosal tissue and collects and senses samples from the tissue (¶ 0045). This is much like a molar band having a sensor, since the molar band is attached to a tooth and senses the pH of a surrounding sample.
While Colburn does not teach that the housing is coupled to a molar band, Beiski teaches a sensing device coupled to a molar band. Therefore, what is incorporated from Colburn is the sensing device, which is attached to the molar band of Beiski as motivated by the citations in the prior art above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2015/0170504 (“Jooste”) teaches a molar band that surrounds a molar and has a sensor attached to it (Fig. 8A).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791